In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Salinitro, J.), dated October 13, 2000, which denied his objections to an order of the same court (Blaustein, H.E.), dated June 23, 2000, which, after a hearing, granted his application for a downward modification of child support only to the extent of directing a downward modification retroactive to January 3, 2000.
Ordered that the order is affirmed, without costs or disbursements.
The father contends that he is entitled to a downward modification of his child support obligation retroactive to the date on which one of the parties’ children joined the armed services. However, the father may only be granted a downward modification of his child support obligation retroactive to January 3, 2000, which was the date of his application (see, Weitz v Weitz, 1 AD2d 1025).
The father’s remaining contentions are without merit. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.